Citation Nr: 1118918	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-40 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased (compensable) rating for erectile dysfunction associated with the residuals of prostate cancer, status post radical prostatectomy.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to December 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that granted entitlement to service connection for erectile dysfunction associated with the residuals of prostate cancer, status post radical prostatectomy, and assigned a noncompensable rating effective August 26, 2006.

The United States Court of Appeals for Veterans Claims (the Court) has issued a decision holding that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the January 2008 rating decision, the RO denied entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran did not perfect an appeal of that denial.  In his April 2008 notice of disagreement, the appellant raised the issue of entitlement to service connection for an anxiety disorder as secondary to residuals of prostate cancer, status post radical prostatectomy.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The medical evidence shows that the Veteran had Peyronie's disease that caused some curvature of the penis and some difficulty maintaining erections prior to his diagnosis of prostate cancer and that he now has complete erectile dysfunction.  A medical opinion is needed to determine whether the appellant's penile deformity was aggravated beyond its natural progression by the erectile dysfunction associated with the residuals of prostate cancer, status post radical prostatectomy.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file is to be reviewed by a physician with expertise in urology.  Accordingly, following a review of the claims file the physician must determine whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the Veteran's penile deformity was aggravated beyond its natural progression by the erectile dysfunction associated with the residuals of prostate cancer, status post radical prostatectomy.  If the physician thinks a physical examination is necessary, such should be conducted.  A complete rationale must be provided for any opinion offered.  

2.  After the development requested is completed, the RO should review the medical opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the medical opinion is deficient in any manner, the RO must implement corrective procedures at once.

3.  Thereafter, the RO should readjudicate the claim of entitlement to an increased (compensable) rating for erectile dysfunction associated with the residuals of prostate cancer, status post radical prostatectomy.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



